MEMORANDUM OPINION

                                        No. 04-09-00045-CV

                                     IN RE JON HENDRICKS

                                  Original Mandamus Proceedings 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: February 18, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           The court has considered relator’s petition for a writ of mandamus and is of the opinion

the relator is not entitled to the relief sought. Accordingly, relator’s petition for a writ of

mandamus is denied. See TEX. R. APP. P. 52.8(a).



                                                        PER CURIAM




           1
           This proceeding arises out of Cause No. 1997-CI-07786, styled Order for Sanctions and Striking
Pleadings, pending in the 57th District Court, Bexar County, Texas, the Honorable Fred Shannon presiding.